Dismissed and Memorandum Opinion filed September 18, 2003








Dismissed and Memorandum Opinion filed September 18,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00904-CR
____________
 
CLARENCE WILLIAM BURTON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 248th District Court
Harris County, Texas
Trial Court Cause No. 943,683
 

 
M
E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to the offense of aggravated
assault causing serious bodily injury. 
In accordance with the terms of a plea bargain agreement with the State,
on July 9, 2003, the trial court sentenced appellant to confinement for eight
years in the Institutional Division of the Texas Department of Criminal
Justice.  Appellant filed a pro se notice
of appeal.  Because appellant has no
right to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Opinion
filed September 18, 2003.
Panel consists of Chief Justice
Brister and Justices Anderson and Seymore.
Do Not Publish C Tex. R. App. P. 47.2(b).